      21-01160-dsj       Doc 5     Filed 06/11/21      Entered 06/11/21 11:32:48           Summons       Pg 1
                                                        of 1
                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: Sizmek Inc.                                                                Bankruptcy Case No.: 19−10971−dsj

Nitel, Inc.
                                                     Plaintiff(s),
−against−                                                                   Adversary Proceeding No. 21−01160−dsj
Cerberus Business Finance, LLC
PEPI CAPITAL, L.P.
                                                    Defendant(s)

                     SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                           IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

Address of Clerk:
                                                        Clerk of the Court
                                                        United States Bankruptcy Court
                                                        Southern District of New York
                                                        One Bowling Green
                                                        New York, NY 10004−1408
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
                                                              Jason M. Torf
                                                              Ice Miller LLP
                                                              200 W. Madison Street
                                                              Suite 3500
                                                              Chicago, IL 60606
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:
                                                                 Room: Register at www.court−solutions.com,
United States Bankruptcy Court                                   Dial: (646)760−4600 five mins before hrg,
Southern District of New York                                    DSJ Teleconference Line
One Bowling Green
New York, NY 10004−1408                                          Date and Time: 7/29/21 at 10:00 AM
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 6/11/21                                             Vito Genna

                                                           Clerk of the Court

                                                           By: /s/ Carmen Ortiz

                                                           Deputy Clerk
